DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 4/26/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howarth et al (US 2,540,525).  Howarth discloses:
With regard to claim 1 - A shock absorber comprising: 
a hollow base 10 defining an axial direction; 
the hollow base having a first mounting portion 12; 
an outer axial tube 22, having first 24 and second longitudinal ends, and being coaxially mounted into the hollow base 10 via its first longitudinal end so as to allow adjusting a distance of the second longitudinal end relative to the base 10 via plate 18; and 
an inner axial tube 20 slidably mounted into the outer axial tube 22 therein; 
the inner axial tube 20 having a second mounting portion; 
wherein the hollow base has at least one opening therein 28, defining a window to allow visualizing the first longitudinal end of the outer axial tube therethrough(see Fig. 4).  The window of Howarth is designed to view the tapered edge of the scale plate 18.  However, it is also capable of allowing visualization of the lower end of the outer axial tube 22.  As the structure is the same as that claimed and said structure is capable of said intended use of visualization of the first longitudinal end, the reference reads on the claim as amended.

With regard to claim 2 - wherein the at least one opening is elongated and is oriented along the axial direction.

With regard to claim 4 - wherein an outer surface of the hollow tube includes at least one indicium 28 adjacent the opening.

With regard to claim 5 - wherein the at least one indicium is a scale (see Fig. 4).

With regard to claim 6 - wherein the at least one indicium 28 is engraved or printed onto the outer surface of the hollow tube 10.

With regard to claim 7 - wherein the at least one indicium 28 includes a reference to a maximum height (see Fig. 4).

With regard to claim 11 - further comprising a coil spring 16 mounted to both the outer 22 and inner axial tube 20 therebetween and about the inner axial tube 20.

Claim(s) 1-2, 4-8, 10-14, 16-20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gianini (US 1,950,882).  Gianini discloses:
With regard to claim 1 - A shock absorber comprising: 
a hollow base 1 defining an axial direction; 
the hollow base having a first mounting portion 2; 
an outer axial tube 5, having first and second longitudinal ends, and being coaxially mounted into the hollow base 1 via its first longitudinal end so as to allow adjusting a distance of the second longitudinal end relative to the base 1; and 
an inner axial tube 11 slidably mounted into the outer axial tube 5 therein; 
the inner axial tube 11 having a second mounting portion; 
wherein the hollow base 1 has at least one opening therein 7, 14, defining a window to allow visualizing a part of the outer axial tube 1 therethrough which includes the first longitudinal end thereof (see Fig. 1).

With regard to claim 2 - wherein the at least one opening 7, 14 is elongated and is oriented along the axial direction.

With regard to claim 4 - wherein an outer surface of the hollow tube 1 includes at least one indicium 21 adjacent the opening 14.

With regard to claim 5 - wherein the at least one indicium 21 is a scale (see Fig. 6).

With regard to claim 6 - wherein the at least one indicium 21 is engraved or printed onto the outer surface of the hollow tube 1.

With regard to claim 7 - wherein the at least one indicium 21 includes a reference to a maximum height (see Fig. 6, right extent).

With regard to claim 8 - wherein the at least one opening includes a plurality of openings 7, 14.

With regard to claim 10 - wherein the at least one opening 7 is a rounded hole.

With regard to claim 11 - further comprising a coil spring 16 mounted to both the outer 22 and inner axial tube 20 therebetween and about the inner axial tube 20.

With regard to claim 12 - wherein one of the first and second mounting portion 2 is adapted for mounting to a chassis of an automobile and the other one of the first and second mounting portion is adapted for mounting to a wheel seat of the automobile (see Fig. 7).

With regard to claim 13 - A base for mounting to a vehicle a shock absorber of the type having a threaded outer cylinder, the base comprising: 
a body 1 having 
i) a mounting portion 2 for securing the body to the vehicle, 
ii) a cylindrical hollow portion having a threaded inner surface 14, and 
iii) an opening in the cylindrical hollow portion that defines an access thereto for screwing the threaded outer cylinder 5 therein via a first longitudinal end thereof; 
the cylindrical hollow portion having a window 7, 14 for visualizing the first longitudinal end of the threaded cylinder 5 therein.

With regard to claim 14 - wherein the window 7 is elongated and is oriented along the axial direction (Fig. 1).

With regard to claim 16 - wherein an outer surface of the body includes at least one indicium 21 adjacent the window.

With regard to claim 17 - wherein the at least one indicium 21 is a scale.

With regard to claim 18 - wherein the at least one indicium is engraved or printed onto the outer surface of the body (Fig. 6).

With regard to claim 19 - wherein the at least one indicium 21 includes a reference to a maximum height (right extent).

With regard to claim 20 - wherein the window is defined by a plurality of openings 7, 14.

With regard to claim 22 - wherein window is defined by at least one rounded hole 7.

With regard to claim 23 - wherein the mounting portion 2 is integral to the cylindrical hollow body 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gianini in view of Pfanstiehl (US 5,006,799).  Gianini fails to explicitly disclose wherein the at least one opening is in the form of a serrated slot.  Pfanstiehl teaches a telescoping member having a hollow base 1 defining an axial direction; an outer axial tube 2, having first and second longitudinal ends, and being coaxially mounted into the hollow base 1 via its first longitudinal end so as to allow adjusting a distance of the second longitudinal end relative to the base 1; wherein the hollow base 1 has at least one opening 1d therein defining a window to allow visualizing a part of the outer axial tube 2 therethrough which includes the first longitudinal end thereof, and wherein the at least one opening 1d is in the form of a serrated slot (see Fig. 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shock absorber of Gianini with the teaching of Pfanstiehl such that the at least one opening is in the form of a serrated slot to allow for an easily accurate means for adjusting the height according to the scale.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gianini.  Gianini fails to explicitly disclose wherein the plurality of openings are colinear.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shock absorber of Gianini such that the plurality of openings are colinear as a simple matter of design choice in the interest of making it easier to view both openings simultaneously.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. Regarding the Howarth reference, the newly added limitation to claim 1 that states “defining a window to allow visualizing the first longitudinal end of the outer axial tube” does not put the claim in condition for allowance because the window of Howarth is capable of allowing such visualization even if it is not the intended use.  The spring support may be adjusted such that at points during use or standing still the window allows visualization of the first longitudinal end, which is the lower, free end of the outer axial tube 22.  Regarding adjusting the spring support, the plate 18 may be adjusted within the spring support of Howarth so as to allow the second longitudinal end of the outer axial tube 22 to be closer or farther from the mount when the spring support is unloaded.
Regarding the first and second mounting portions, the hollow base 10 is mounted to the plate 12 at a first mounting portion at a lower end thereof whereas the inner axial tube 20 is mounted to plate 12 at a second mounting portion at a lower end thereof.  
Regarding the Gianini reference and the amendment to claims 1 and 13, though the intended use of slits 7 and 14 may not be for visualization of the interior of the hollow base, nevertheless, as the structure is the same as that claimed, it allows for said visualization of a first longitudinal end of the outer axial tube.  As no further structure is given to define how said visualization is accomplished or to differentiate the claimed structure from that of the references, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        July 21, 2022

/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        7/25/2022